COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  TRAVIS M. DEHORNEY, TDCJ NO.                  §               No. 08-19-00066-CV
  2027434,
                                                §                 Appeal from the
                       Appellant,
                                                §                83rd District Court
  v.
                                                §              of Pecos County, Texas
  SHERRI TALLEY M.D., SAMUEL B.
  ITIE, M. FUENTES,                             §               (TC# P-7872-83-CV)

                        Appellees.              §

                                            §
                                          ORDER

       Pending before the Court is Appellant’s motion to submit evidence. The Court’s review

of the appeal is limited to the evidence contained within the appellate record. In this case, the

appellate record consists of the clerk’s record. Accordingly, Appellant’s motion is DENIED.

       IT IS SO ORDERED this 13th day of May, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.